09/18/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0606



                                 No. DA 19-0606


IN THE MATTER OF Z.L.,

             A Youth.


                                     ORDER


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including October 26, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                          September 18 2020